Vinje, C. J.
{dissenting). A writ of prohibition should not issue because the relator has an adequate remedy by appeal. The issue presented by the administrator in setting up the ante-nuptial contract is a pure issue of fact triable by a jury. That its determination may affect the amount the widow is entitled to in the final distribution of the estate does not make it an equitable issue. The question presented by the issue is, Was a valid ante-nuptial contract made ? The administrator says it was made, and the widow says it was not made. It is difficult to imagine a more clear-cut question of fact. No reformation, no specific performance is sought. If the contract was made it fixes the widow’s rights. If it was not made the statute fixes them. There is, in either event, no room for any discretion on the part of a court of equity. Only legal rights are in issue dependent upon disputed facts. For this reason the case was properly sent to the circuit court for trial on the issue made.